Exhibit 10.1.2


[amend1_s31.jpg]
 
 
AMENDMENT TO
PERFORMANCE SHARE AGREEMENT


THIS AMENDMENT TO PERFORMANCE SHARE AGREEMENT dated as of May 5, 2009, and
entered into in duplicate by and between GREAT PLAINS ENERGY INCORPORATED (the
Company) and _____________­­­_________________ (the Grantee), amends that
Performance Share Agreement dated February 6, 2007 (the Original Agreement)
between the Company and the Grantee.


WHEREAS, all capitalized terms used herein shall have the respective meanings
set forth in the Plan and the Original Agreement;


WHEREAS, the Grantee is employed by the Company or one of its subsidiaries in a
key capacity, and the Company previously granted Grantee _______ Performance
Shares under the Plan and pursuant to the terms and conditions set forth in the
Original Agreement; and


WHEREAS, the Company desires to amend the Original Agreement such that _______
of the Performance Shares are converted into Shares of Restricted Stock, _______
of the Performance Shares are amended with different performance criteria and a
different Award Period, and the remaining _______ Performance Shares are
cancelled;


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:


1.
Conversion of Certain Performance Shares.  The Company hereby converts _______
of the Performance Shares granted in the Original Agreement into _______ Shares
of Restricted Stock.  All such Shares of Restricted Stock shall be subject to
those restrictions on transferability and risk of forfeiture as set forth in
Section 7.C of the Company’s Amended Long-Term Incentive Plan, as amended as of
May 1, 2007, and will be held in book entry until May 5, 2010.  On May 5, 2010,
provided Grantee is, and at all times since the date of this Amendment has been,
employed by the Company, all such restrictions on the Shares of Restricted Stock
will expire.  During the period of time such Shares of Restricted Stock are
restricted, Grantee shall have all rights of a shareholder with respect to such
Shares with the exception of the receipt of dividends which shall be paid and
reinvested under the Company's Dividend Reinvestment and Direct Stock Purchase
Plan.  All such reinvested dividends shall be subject to the same restrictions
as the Restricted Stock and, provided Grantee is, and at all times since the
date of this Amendment has been, employed by the Company on May 5, 2010, shall
be paid such reinvested dividends within 90 days of the Restricted Stock
vesting.  Except as otherwise specifically provided herein, the Shares of
Restricted Stock shall be subject to and governed by the applicable terms and
conditions of the Company’s Amended Long-Term Incentive Plan, as amended as of
May 1, 2007, which are incorporated herein by reference.



2.
Amendment of Certain Performance Shares.  In addition to the Performance Shares
being converted into Restricted Stock in accordance with Section 1 of this
Amendment, the Company hereby also amends the terms and conditions pursuant to
which another _______ of the Performance Shares granted in the Original
Agreement may be earned by, solely with respect to such _______ Performance
Shares (i) amending the Award Period defined in Section 1 of the Original
Agreement to be the one-year period ending December 31, 2009 and (ii) replacing
the


 

--------------------------------------------------------------------------------




applicable performance criteria and provisions set forth in Appendix A of the
Original Agreement with those set forth in Appendix A to this Amendment.


3.
Cancellation of Certain Performance Shares.  The balance of _______ Performance
Shares granted in the Original Agreement, such number representing the
Performance Shares not converted into Restricted Stock or amended as set forth
in Sections 1 and 2 of this Amendment, respectively, are hereby cancelled and
all of the Grantee's rights with respect to such cancelled Performance Shares
under the Plan and Original Agreement shall be null and void.



4.
Dividend Equivalents.  All hypothetical cash credits equal to the per share
dividends paid on the Company's common stock during the three-year Award Period
set forth in the Original Agreement and relating to the Performance Shares which
are neither converted nor cancelled in connection with this Amendment shall
continue to be paid out in accordance with the Original Agreement.  No
hypothetical cash credits (whether or not currently accrued) on those
Performance Shares which are converted into Restricted Stock or cancelled
pursuant to Sections 1 and 3 of this Amendment, respectively, shall be paid.



5.
Withholding Taxes.  No Company common stock will be delivered under this Award
until the Grantee (or the Grantee’s successor) has paid to the Company the
amount that must be withheld under federal, state and local income and
employment tax laws or the Grantee and the Company have made satisfactory
provision for the payment of such taxes. As an alternative to making a cash
payment to satisfy the applicable withholding taxes, the Grantee may elect to
have the Company retain that number of shares (valued at their Fair Market Value
as of the applicable vesting or delivery date) that would satisfy the applicable
withholding taxes.  To the extent the Grantee elects to have shares withheld to
cover the applicable minimum withholding requirements, the Grantee must complete
a withholding election on the form provided by the Corporate Secretary of the
Company and return it to the designated person set forth on the form no later
than the date specified thereon (which shall in no event be more than ten days
from the grant date of the Award).  The Grantee may elect on such form to
deliver additional shares for withholding above the minimum required withholding
rate, but not to exceed Grantee's individual marginal tax rate.  To the extent
no withholding election is made before the date specified, the Grantee is
required to pay the Company the amount of federal, state and local income and
employment tax withholdings by cash or check at the time the Grantee recognizes
income with respect to such shares, or must make other arrangements satisfactory
to the Company to satisfy the tax withholding obligations after which the
Company will release or deliver, as applicable, to the Grantee the full number
of shares.



6.
Reimbursement Obligation.  The Company will, to the full extent permitted by
law, have the discretion based on the particular facts and circumstances to
require that each participant reimburse the Company for all or any portion of
any awards if and to the extent the awards reflected the achievement of
financial results that were subsequently the subject of a restatement, or the
achievement of other objectives that were subsequently found to be inaccurately
measured , and a lower award would have occurred based upon the restated
financial results or inaccurately measured objectives.  The Company may, in its
discretion, (i) seek repayment from the participants; (ii) reduce the amount
that would otherwise be payable to the participants under current or future
awards; (iii) withhold future equity grants or salary increases; (iv) pursue
other available legal remedies; or (v) any combination of these actions. The
Company may take such actions against any participant, whether or not such
participant engaged in any misconduct or was otherwise at fault with respect to
such restatement or inaccurate measurement. The Company will, however, not seek
reimbursement with respect to any awards paid more than three years prior to
such restatement or the discovery of inaccurate measurements, as applicable.



 
 2

--------------------------------------------------------------------------------

 


 
In all other respects, the Original Agreement shall remain in effect and is
hereby confirmed by the parties.



GREAT PLAINS ENERGY INCORPORATED
     
By:     ________________________________
________________________________
           Michael J. Chesser
_______________________
Grantee   
 
 
Dated: May ____, 2009







 
 
 
3

--------------------------------------------------------------------------------

 



 

AMENDMENT TO
PERFORMANCE SHARE AGREEMENT


APPENDIX A


Performance Criteria for 2009


The amended performance criteria is a combination, equal in weighting, of 2009
FFO to Total Adjusted Debt (excluding Fair Market Value Debt Adjustment) and
2009 Earnings Per Share.  The applicable thresholds are as follows:


Goal
Weighting
Threshold
(50%)
Target
(100%)
Superior
(200%)
         
1.2009 FFO to Total Adjusted Debt 1
                 
2.2009 Earnings Per Share
                 



1 Excludes Fair Market Value Debt Adjustment








 

